United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1592
Issued: November 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 8, 2014 appellant filed a timely appeal from a February 25, 2014 merit decision
and a June 2, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established more than a one percent impairment of
his left arm; and (2) whether OWCP properly refused to reopen his case for further review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that OWCP improperly utilized the report of the second
opinion physician who did not use the functional capacity evaluation, did not consider all of his
issues and did not give him a fair assessment. He contends that it sent him to a physician that
they have contracted to lower or undermine the rating of the treating physician.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On December 21, 2012 appellant, then a 44-year-old mail handler, filed a traumatic
injury claim alleging a contusion and bruise of his left wrist during the course of his federal
employment. OWCP accepted his claim for contusion of the left wrist and crushing injury of left
hand and left wrist.
In an April 24, 2013 report, Dr. Richard S. Wirges, appellant’s treating Board-certified
surgeon, noted that appellant was four months status post crush injury to the left hand and that
his main pain was over the mid portion of the third metacarpal bone and the third
metacarpophalangeal joint area. On physical examination, he noted that there was no swelling,
bruising, signs of reflex sympathetic dystrophy or complex regional pain syndrome. Dr. Wirges
noted decent range of motion, but residual stiffness and soreness. He indicated that appellant
was at maximum medical improvement and was ready for an impairment rating as well as a
functional capacity evaluation. In a June 25, 2013 report, Dr. Wirges considered appellant’s
permanent impairment under the fourth edition of the A.M.A., Guides to the Evaluation of
Permanent Impairment (1993) (A.M.A., Guides) and determined that appellant had a four
percent left upper extremity impairment based on loss of wrist flexion and extension.
On August 15, 2013 appellant filed a claim for a schedule award.
By letter dated August 23, 2013, OWCP advised appellant that his physician’s report was
insufficient and asked that he provide a new medical report in support of his claim for a schedule
award. It noted that the opinion should utilize the sixth edition of the A.M.A., Guides, state
when he reached maximum medical improvement, provide the diagnosis on which the
impairment is based and a detailed description of the permanent impairment.
In a July 8, 2013 report, Dr. Wirges provided an impairment rating pursuant to the sixth
edition of the A.M.A., Guides. He noted that appellant’s impairment is based mainly on the loss
of motion of his wrist with 55 degrees of wrist extension and 40 degrees of wrist flexion. Using
the wrist regional grid, Dr. Wirges noted that appellant had wrist pain, post-acute injury/crush
injury with healed minor soft tissue skin injuries. He noted a history of painful injury and
residual symptoms with consistent objective findings at maximum medical improvement, which
would fall into class 1.2 Dr. Wirges noted that appellant had pain and symptoms with strenuous
and vigorous activities, but that medication controlled those symptoms and that appellant was
able to perform self-care activities independently. He opined that appellant is a class 1D based
on a grade modifier 1 for Functional History (GMFH), a grade modifier 1 for Physical
Examination (GMPE) and grade modifier 1 for Clinical Studies (GMCS). Dr. Wirges then
concluded that as the impairment range for the upper extremity was between 1 percent and 13
percent, appellant had 8 percent wrist upper extremity impairment.
OWCP sent appellant’s file to its medical adviser, who noted that range of motion was
not reported in all applicable planes. Dr. Zimmerman, the medical adviser, stated that the report
seemed to suggest a rating based on a grid diagnosis without citing the history or examination
2

Although Dr. Wirges does not specify the exact table of the A.M.A., Guides, he appears to be using Table 15-3
on page 395 of the sixth edition of the A.M.A., Guides.

2

findings that were actually considered near the maximum medical improvement date. He opined
that the physician chose unsupported grade modifiers to process the rating. Moreover,
Dr. Zimmerman noted for a crush injury, there is no grid diagnosis that can be used to offer the
eight percent impairment rating. He noted that appellant was eligible for consideration of
impairment rating due to the accepted conditions of contusion of the left wrist. Accordingly,
Dr. Zimmerman recommended referral for further consideration under the sixth edition of the
A.M.A., Guides and particularly noted that the rating shall use the instructions of Chapter 15 or
in rare instances, Chapter 3.
OWCP sent appellant to Dr. W. Brent Sprinkle, an osteopath, for a second opinion
evaluation. In a December 31, 2013 report, Dr. Sprinkle assessed appellant with left wrist
contusion and crush injury. He noted, in reviewing prior evaluations, that the functional capacity
evaluation was not available for review so it was unclear how this was used to determine his
impairment rating. Dr. Sprinkle noted that based on Table 15-3 of the sixth edition of the
A.M.A., Guides, for a wrist contusion or crush injury there is a class 1 impairment.3 He noted
that appellant did have some residual symptoms but there were no consistent objective findings,
rendering a default rating of one percent. Dr. Sprinkle noted a functional history of grade 1 since
appellant was able to perform self-care activities independently and a clinical studies grade 1
secondary to imaging studies showing only mild pathology. He allowed a physical examination
grade 1 secondary to minimal palpatory findings of tenderness and mild decrease in maximum
wrist flexion. Dr. Sprinkle noted that the net adjustment formula calculated out to zero,
rendering an impairment of one percent to the left upper extremity.
OWCP’s medical adviser reviewed Dr. Sprinkle’s report on January 7, 2014 and agreed
with the one percent impairment of the left arm was acceptable based on the A.M.A., Guides.
By decision dated February 25, 2014, OWCP issued a schedule award for one percent
impairment of the left arm.
By letter dated March 5, 2014, appellant requested reconsideration. He contended that
Dr. Sprinkle did not conduct a thorough examination and did not consider the functional capacity
evaluation. Appellant argued that Dr. Wirges conducted a more thorough examination. He
contended that Dr. Wirges gave him an eight percent impairment rating based on his findings and
the results of the functional capacity evaluation. Appellant also indicated that Dr. Wirges stated
that he had an additional two percent impairment of his ring finger in addition to his wrist. In
support of his reconsideration request, he resubmitted the prior reports by Dr. Wirges and a copy
of the May 14, 2013 functional capacity evaluation.
In a decision dated June 2, 2014, OWCP denied appellant’s request for reconsideration
without conducting a merit review.

3

A.M.A., Guides 395.

3

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform stands applicable to all
claimants. OWCP evaluates the degree of permanent impairment according to the standards set
forth in the specified edition of the A.M.A., Guides.6 The A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.7 For
impairment ratings calculated on or after May 1, 2009, OWCP should advise any physician
evaluating per impairment to use the sixth edition.8
The sixth edition requires identifying the impairment Class of Diagnosis (CDX), which is
then adjusted by grade modifiers based on GMFH, GMPE and GMCS.9 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10 The sixth edition of the
A.M.A., Guides also provides that range of motion may be selected as an alternative approach in
rating impairment under certain circumstances. A rating that is calculated using range of motion
may not be combined with a diagnosis-based impairment and stands alone as a rating.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant had a one percent
impairment of his left arm. For schedule award ratings calculated after May 1, 2009, the sixth
edition of the A.M.A., Guides applies.12 As Dr. Wirges used the sixth edition of the A.M.A.,
Guides in his June 25, 2013 report, this report was of limited probative value. Although he later
attempted to apply the sixth edition of the A.M.A., Guides in his July 8, 2013 report, he did not
adequately support his conclusion of eight percent impairment of the left arm. Dr. Wirges
appears to be using the Wrist Regional Grid found at Table 15-3 of the A.M.A., Guides. He
discusses class impairment and grade modifiers. Dr. Wirges’ conclusion that appellant has an
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id.

7

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.a (January 2010).
9

A.M.A., Guides 494-531.

10

Id. at 521.

11

L.B., Docket No. 12-910 (issued October 5, 2012).

12

A.W., Docket No. 13-621 (issued July 22, 2013).

4

eight percent impairment of the left arm is not supported by the Table 15-3. It appears that he,
after discussing the correct criteria to be applied, simply noted that for all wrist injuries there is a
range of 1 percent to 13 percent impairment of the upper extremity allowed and he simply took
the average. It is necessary, however, to address the individual impairment classes and not just
take an average between the extremes. Therefore, the Board finds that Dr. Wirges did not
correctly apply the sixth edition of the A.M.A., Guides.
Accordingly, in order to determine the extent and degree of any employment-related
permanent impairment, OWCP properly referred appellant to Dr. Sprinkle for a second opinion
evaluation. In reviewing his report, its medical adviser noted that Dr. Sprinkle correctly applied
the sixth edition of the A.M.A., Guides. Dr. Sprinkle noted that appellant had a class 1
impairment. In reaching this conclusion, he indicated that appellant did have some residual
symptoms but that they were not consistent objective findings so this would be a default rating of
one percent. Dr. Sprinkle then allowed a grade modifier 1 for functional history since appellant
was able to perform self-care activities, a grade 1 modifier for clinical studies secondary to
imaging studies showing mild pathology and a physical examination modifier of grade 1
secondary to minimal palpatory findings. He noted that the net adjustment formula calculated to
equal zero, so he concluded that appellant had an impairment of one percent to the left extremity.
As Dr. Sprinkle appropriately applied the sixth edition of the A.M.A., Guides, the Board finds
that appellant had a one percent permanent impairment of the left arm.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,13
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.14 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.15 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.16

13

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
14

20 C.F.R. § 10.606(b)(3).

15

Id. at § 10.607(a).

16

Id. at § 10.608(b).

5

ANALYSIS -- ISSUE 2
On reconsideration, appellant resubmitted medical reports by Dr. Wirges that were
already in evidence and previously considered by OWCP. Submitting evidence that repeats or
duplicates information already of record does not constitute a basis for reopening a claim.17 The
work capacity evaluation was new evidence, but it was not relevant to the schedule award issue.
A claimant may be entitled to a merit review by submitting pertinent new and relevant evidence,
but appellant did not submit any evidence in this case which was both new and relevant.18
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not established that he had greater than a one percent
impairment of his left arm, for which he had received a schedule award. The Board further finds
that OWCP properly refused to reopen appellant’s case for further review of the merits of his
claim under 5 U.S.C. § 8128(a).

17

K.M., Docket No. 13-1459 (issued December 5, 2013).

18

G.T., Docket No. 14-859 (issued August 13, 2014).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 2 and February 25, 2014 are affirmed.
Issued: November 10, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

